Supreme Court of Florida
                                   ____________

                                   No. SC19-1335
                                   ____________


IN RE: AMENDMENTS TO RULE REGULATING THE FLORIDA BAR –
                      RULE 1-3.2(b).

                                 September 3, 2020

PER CURIAM.

      Petitioners, fifty members of The Florida Bar in good standing, petition the

Court to amend the Rules Regulating the Florida Bar (Bar Rules). We have

jurisdiction. See art. V, § 15, Fla. Const.; R. Regulating Fla. Bar 1-12.1(f).

      Petitioners propose the deletion of existing Bar Rule 1-3.2(b) (Membership

Classifications; Conditionally Admitted Members), and the addition of new Bar

Rule 3-4.8 (Consent Agreements). The proposed amendments reorient how the

Bar treats members with a history of drug, alcohol, or psychological issues that are

admitted to the Bar pursuant to a consent agreement. See Fla. Bar Admiss. R. 3-

22.5(b), 5-15. Under the proposal, such members are no longer treated as a

separate class of “Conditionally Admitted Members” that are subject to a term of
probation. The proposal instead treats such members as any other member of the

Bar in good standing, except for the added terms of the consent agreement.

      Petitioners, as required by Bar Rule 1-12.1(f), submitted the proposed

amendments to the Bar prior to filing them with the Court. The Board of

Governors of The Florida Bar voted unanimously to support the proposed

amendments. Consistent with Bar Rule 1-12.1(g), formal notice of the proposed

amendments was published in The Florida Bar News. The Court received two

comments and the Petitioners filed a response.

      Having considered the Petitioners’ proposal, the comments filed, the

Petitioners’ response, and having had the benefit of oral argument, the Court

hereby adopts the amendments to the Rules Regulating the Florida Bar proposed

by the Petitioners with the following modification. We modify new rule 3-4.8 to

require that all costs associated with monitoring, “unless otherwise required by

law,” be paid by a member admitted to the Bar pursuant to a consent agreement.

      Accordingly, we thank the Petitioners for bringing this important matter to

our attention and amend the Rules Regulating the Florida Bar as set forth in the

appendix to this opinion. Deletions are indicated by struck-through type, and new

language is indicated by underscoring. The amendments shall become effective

immediately upon the release of this opinion.

      It is so ordered.

                                        -2-
CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, and
COURIEL, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules Regulating The Florida Bar

Matthew W. Dietz, Disability Independence Group, Inc., Miami, Florida,

      for Petitioner

Joshua E. Doyle, Executive Director, Dori Foster-Morales, President, Michael G.
Tanner, President-Elect, Ronald P. Ponzoli, Chair, Wayne LaRue Smith, Chair,
Disciplinary Procedure Committee, Lori S. Holcomb, Director, Division of Ethics
and Consumer Protection, and Elizabeth Clark Tarbert, Ethics Counsel, The
Florida Bar, Tallahassee, Florida; and Megan Marie Collins on behalf of Disability
Rights Florida, Tampa, Florida,

      Responding with comments




                                       -3-
                                     Appendix

                RULES REGULATING THE FLORIDA BAR
                          CHAPTER 1 GENERAL
                            1-3 MEMBERSHIP
               RULE 1-3.2 MEMBERSHIP CLASSIFICATIONS

   (a) Members in Good Standing. [No Change]

    (b) Conditionally Admitted Members. The Supreme Court of Florida may
admit a person with a prior history of drug, alcohol, or psychological problems to
membership in The Florida Bar and impose conditions of probation as the court
deems appropriate on that member. The period of probation will be no longer than
5 years, or for an indefinite period of time as the court deems appropriate by
conditions in its order. The conditions may include, but not be limited to,
participation in a rehabilitation program, periodic blood and urine analysis, periodic
psychological examinations, or supervision by another member of The Florida
Bar. The probation will be monitored by The Florida Bar and the costs paid by the
member on probation. A failure to observe the conditions of probation or a finding
of probable cause as to conduct of the member committed during the period of
probation may terminate the probation and subject the member to all available
disciplinary sanctions. Proceedings to determine compliance with conditions of
admission will be processed in the same manner as matters of contempt provided
elsewhere in these Rules Regulating The Florida Bar. If necessary, the court may
assign a judicial referee to take testimony, receive evidence, and make findings of
fact in the manner prescribed in the rule concerning procedures before a referee. The
findings of the referee may be appealed as provided in the rule for procedures before
the supreme court.
   (c)(b) Inactive Members. [No Change]


                    CHAPTER 3 RULES OF DISCIPLINE
                      3-4 STANDARDS OF CONDUCT
                    RULE 3-4.8 CONSENT AGREEMENTS

    The Supreme Court of Florida may admit a person to membership in The Florida
Bar under a consent agreement as provided in the Rules Relating to Admissions to
the Bar. The consent agreement will be monitored by The Florida Bar. The
Supreme Court of Florida, unless otherwise required by law, will require that the

                                        -4-
member admitted under the consent agreement pay monitoring costs. A failure to
observe the conditions of the consent agreement or a finding of probable cause as to
conduct of the member committed during the period of the consent agreement may
terminate the agreement and subject the member to all available disciplinary
sanctions. Proceedings to determine compliance with conditions of admission will
be processed in the same manner as matters of contempt provided elsewhere in these
Rules Regulating the Florida Bar.




                                       -5-